In a proceeding pursuant to article 78 of the Civil Practice Act to review and annul a determination of the Board of Zoning Appeals of the Town of Hempstead, which denied petitioner’s application for a special exception to the local zoning ordinance so as to permit him to harbor racing pigeons upon his property, the petitioner appeals from an order of the Supreme Court, Nassau County, dated March 24, 1960, which confirmed the board’s determination and dismissed his petition. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.